                                                                                      Case 2:19-cv-02190-MCE-DB Document 18 Filed 09/15/20 Page 1 of 3


                                                                                 1 Wyeth E. Burrows (State Bar No. 203851)
                                                                                     Wburrows@wshblaw.com
                                                                                 2 Zhasmina Y. Kolarova (State Bar No. 328751)
                                                                                     zkolarova@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                     501 West Broadway, Suite 1200
                                                                                 4 San Diego, California 92101
                                                                                     Wburrows@wshblaw.com
                                                                                 5 Phone: 619-849-4900 ♦ Fax: 619-849-4950

                                                                                 6 Attorneys for Defendant, WESTERN DENTAL SERVICES, INC.

                                                                                 7

                                                                                 8                               UNITED STATES DISTRICT COURT
                                                                                 9         EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                                                10 KIMBERLEE PRINGLE,                                  Case No. 2:19-cv-02190-MCE-DB
                                                                                11                      Plaintiff,                     STIPULATION AND ORDER TO
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                                       STAY LITIGATION UNTIL
                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12            v.                                       COMPLETION OF MEDIATION
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13 WESTERN DENTAL SERVICES,                            Hon. District Judge Morrison C.
                                                 Attorneys at Law




                                                                                     INC.,                                             England, Jr.
                                                                                14                                                     Hon. Magistrate Judge Deborah Barnes
                                                                                                        Defendant.
                                                                                15                                                     Trial Date:          None Set
                                                                                16
                                                                                              This Stipulation is entered into by and between Plaintiff KIMBERLEE
                                                                                17
                                                                                     PRINGLE (hereinafter "Plaintiff") and Defendant WESTERN DENTAL SERVICES,
                                                                                18
                                                                                     INC. (hereinafter "Defendant") (Plaintiff and Defendant are collectively referred to
                                                                                19
                                                                                     herein as the "Parties" or singularly as the "Party"), by and through their respective
                                                                                20
                                                                                     counsel, with reference to the following facts:
                                                                                21
                                                                                              1.        The Parties have a mediation scheduled for October 16, 2020.
                                                                                22
                                                                                              2.        The Parties wish to stay all discovery and any pending litigation due
                                                                                23
                                                                                     dates in the instant action until after October 16, 2020.
                                                                                24
                                                                                              3.        If the Parties do not settle the case in mediation on October 16, 2020, the
                                                                                25
                                                                                     Parties will only have 40 days left until the fact discovery cut off deadline.
                                                                                26
                                                                                              4.        If all discovery and any pending litigation is not stayed, the Parties will
                                                                                27
                                                                                     not have adequate time to conduct discovery and retain experts. Thus, good cause
                                                                                28
                                                                                     15457212.1:10218-0032                           -1-
                                                                                          STIPULATION AND ORDER FOR EXTENSION TO STAY DISCOVERY
                                                                                      Case 2:19-cv-02190-MCE-DB Document 18 Filed 09/15/20 Page 2 of 3


                                                                                 1 exists to stay all discovery and any due dates in the pending litigation until the

                                                                                 2 completion of mediation on October 16, 2020.

                                                                                 3            5.        For the reasons discussed herein, the parties have agreed to stay
                                                                                 4 discovery and this action until after October 16, 2020.

                                                                                 5            6.        Following compliance, the parties will advise the Court and take all
                                                                                 6 necessary steps to bring this action to a close, as appropriate.

                                                                                 7            Based on the foregoing, the Parties, by and through their respective counsel of
                                                                                 8 record, hereby STIPULATE and AGREE as follows:

                                                                                 9            1.        All discovery in this action shall be stayed pending mediation; and
                                                                                10            2.        The Parties shall mediate this matter on October 16, 2020, with mediator,
                                                                                11 Jill Sperber.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12    Dated: September 9, 2020                   MARTIN & BONTRAGER, APC
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13
                                                 Attorneys at Law




                                                                                14                                               By: _/s/ Nicholas J. Bontrager__
                                                                                                                                       Nicholas J. Bontrager
                                                                                15
                                                                                                                                 Attorneys for Plaintiff,
                                                                                16                                               KIMBERLEE PRINGLE
                                                                                17
                                                                                     DATED: September 9, 2020                  WOOD, SMITH, HENNING & BERMAN LLP
                                                                                18

                                                                                19

                                                                                20                                             By:      /s/ Zhasmina Y. Kolarova
                                                                                21                                                      WYETH E. BURROWS
                                                                                                                                        ZHASMINA Y. KOLAROVA
                                                                                22                                             Attorneys for Defendant, WESTERN DENTAL
                                                                                23                                             SERVICES, INC.

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     15457212.1:10218-0032                           -2-
                                                                                          STIPULATION AND ORDER FOR EXTENSION TO STAY DISCOVERY
                                                                                      Case 2:19-cv-02190-MCE-DB Document 18 Filed 09/15/20 Page 3 of 3


                                                                                 1                                     Signature Attestation
                                                                                 2            Pursuant to Civil Local Rule 5-4.3.4(i), I hereby attest that all other
                                                                                 3 signatories listed, whose signatures are indicated by a conformed signature (“/s/”),

                                                                                 4 and on whose behalf the filing is submitted, concur in the filing’s content and have

                                                                                 5 authorized the filing.

                                                                                 6

                                                                                 7 DATED: Spetember 9, 2020                  WOOD, SMITH, HENNING & BERMAN LLP

                                                                                 8

                                                                                 9                                           By:         /s/ Zhasmina Y. Kolarova
                                                                                                                                        WYETH E. BURROWS
                                                                                10
                                                                                                                                        ZHASMINA KOLAROVA
                                                                                11                                           Attorneys for Defendant, WESTERN DENTAL
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                             SERVICES, INC.
                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13                                             ORDER
                                                 Attorneys at Law




                                                                                14
                                                                                              IT IS SO ORDERED.
                                                                                15
                                                                                     Dated: September 14, 2020
                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     15457212.1:10218-0032                         -3-
                                                                                          STIPULATION AND ORDER FOR EXTENSION TO STAY DISCOVERY
